Citation Nr: 0928699	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  09-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for motor neuropathy with 
autonomic elements, claimed as numbness of the hands and 
legs.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to 
December 1959.  He also had service in the Army Reserve, 
which he reports was from 1982 to 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
RO.  

The Veteran provided testimony at a hearing conducted at the 
RO in May 2009; this hearing was conducted by the undersigned 
Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has "motor neuropathy with 
autonomic elements," due to his service.  He specifically 
notes that, while in the Army Reserve (October 1982 to August 
1998), he suffered from shortness of breath in 1990 and went 
to sick bay.  He adds that, during this time, he was given 
one week of light exercise and then returned to regular 
exercise and finished "WO" school at Fort McCoy, Wisconsin.  

The Veteran adds that, about 1993, he began to experience 
numbness in his upper body (tongue, lips, and gums) and 
developed by 1995 numbness of both hands and his right leg.  
He also asserts that in 1996 he began to drop things due to 
weakness in his hands and arms.  See VA Form 21-4138, 
received by VA in November 2007.  

A November 1996 letter from the University of Michigan shows 
that the Veteran was evaluated for complaints of upper 
extremity weakness and tingling.  He was complaining of 
dropping things and reported the onset of these symptoms 
about one month earlier.  The attending neurologist noted 
that the Veteran had chronic radiculopathy in a CHE-1 
distribution, which seemed to be improving both clinically 
and diagnostically.  

Social Security Administration records on file include a 
Disability Determination and Transmittal form dated in 
November 1998.  This form shows that the Veteran was found to 
be disabled as of May 1997, with a primary diagnosis of 
discogenic and degenerative disorders of the back and a 
secondary diagnosis of peripheral neuropathy.  

A private medical record shows that the Veteran underwent 
lumbar spine decompression laminectomy surgery in September 
1997.  

The Veteran was seen by a private physician at the Shands 
Health Care medical facility in July 2006.  The Veteran was 
seen for neurological follow-up.  

The Veteran complained of number of complaints, including 
weakness in his upper extremities and slurring his words.  
The physician expressed concern that the Veteran suffered 
from a slowly progressive presentation of motor neuron 
disease.  

A December 2006 private neurology note, from the Cleveland 
Clinic, shows that medical screening showed the Veteran to 
have a neurodegenerative condition with sensory, autonomic, 
and lower motor neuron involvement.  The signing physician 
added that the condition seemingly was familial in view of 
similar disorder in both of the Veteran's brothers, although 
medical records concerning the brothers were not available.  

The physician opined that the Veteran probably had a familial 
syndrome of hereditary sensory and motor neuropathy with 
autonomic elements, based on the partial history of his two 
brothers, and the absence of evidence of CIDP, toxin, 
Sjogren's, neoplasm or paraproteinemia.  

A May 2009 letter supplied by the private physician noted 
that he had seen the Veteran at the Cleveland Clinic, 
diagnosing him with a familial neuropathy which did not have 
a specific treatment.  The physician added that it was 
"possible (within the bounds of medical certainty) that the 
taxing physical activity that he undertook in his training 
program during May and June of 1990 worsened his underlying 
disease in some way."  

At his May 2009 hearing before the undersigned the Veteran 
testified that he did not have his claimed problems before he 
began his Army Reserve service in 1982.  See page four of 
hearing transcript (transcript).  He mentioned that he first 
noted symptoms in 1990 while at Fort McCoy when he sought 
sick call assistance.  See page five of transcript.  The 
Veteran added that his symptoms worsened from 1991 to 1993.  
Id.  

A June 2009 letter from another physician shows that he 
reported treating the Veteran for many years regarding what 
had been determined to be an inherited progressive 
neuromuscular disorder.  He opined that "this condition was 
aggravated during [the Veteran's] active military training 
which took place from May though June 1990."  

Here, the record includes two private medical opinions that 
essentially to relate the Veteran's claimed disorder to his 
period of training in 1990.  The Veteran has not been 
afforded a VA examination in order so that an etiological 
opinion concerning his claimed neurological disorder could be 
solicited.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

As such, whether the Veteran currently has a neurologically-
based disorder, to include motor neuropathy with autonomic 
elements, which is related to his military service is best 
resolved by obtaining a competent medical opinion.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take all indicated 
action to determine the nature of the 
Veteran's claimed period of Army Reserve 
service in 1990, to include whether it 
was a period of active duty for training 
or inactive duty for training.  This 
information should be associated with the 
claims files.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
motor neuropathy with autonomic elements.  
The Veteran's VA claims folders (to 
include the above noted private medical 
opinions, dated in May and June 2009, 
which in essence related the Veteran's 
claimed disorder to his military 
service), including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folders.  
Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the Veteran has a current neurological 
disability (to include, but not limited 
to, motor neuron disease, motor 
neuropathy with autonomic elements, and 
inherited progressive neuromuscular 
disorder) due to an event or incident of 
his service.  A complete rationale for 
all opinions must be provided.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.655 (2008).  

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After all indicated development has 
been completed, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, which should include all 
pertinent current law and regulations.  
The Veteran and his representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


